

115 HRES 191 IH: Opposing fake news and alternative facts.
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 191IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Espaillat (for himself, Mr. Ted Lieu of California, and Mr. Lewis of Georgia) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONOpposing fake news and alternative facts.
	
 Whereas the First Amendment to the United States Constitution states, that Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances;
 Whereas the Free Press Clause of the First Amendment protects publication of information and opinions, and applies to a wide variety of media;
 Whereas the United States has historically and proudly enjoyed freedom of the press; Whereas the United States is a democracy, not an autocracy;
 Whereas on February 24, 2017, the White House blocked a number of news outlets from attending a question-and-answer session;
 Whereas the news organizations blocked have reported on President Trump’s collaboration with Russia;
 Whereas the most recent fake news the American people are receiving have come from the President himself and his spokespersons; Whereas on January 21, 2017, White House press secretary Sean Spicer stated, This was the largest audience to ever witness an inauguration—period—both in person and around the globe.;
 Whereas on January 21, 2017, White House press secretary Sean Spicer stated, We know that 420,000 people used the D.C. Metro public transit yesterday, which actually compares to 317,000 that used it for President Obama’s last inaugural.;
 Whereas on January 21, 2017, White House press secretary Sean Spicer stated, This was the first time in our nation’s history that floor coverings have been used to protect the grass on the Mall. That had the effect of highlighting any areas where people were not standing, while in years past the grass eliminated this visual.;
 Whereas on January 21, 2017, President Donald Trump stated, I looked out, the field was—it looked like a million, million and a half people.; Whereas on January 23, 2017, President Donald Trump stated, that between 3 million and 5 million illegal votes caused him to lose the popular vote.;
 Whereas on January 24, 2017, White House Counselor to the President Kellyanne Conway stated, Here’s the fact: The No. 1 source of income into Mexico are Mexicans working here and sending the money back.;
 Whereas on January 25, 2017, President Donald Trump stated, We should’ve taken the oil. And if we took the oil you wouldn’t have ISIS. And we would have had wealth.;
 Whereas on February 2, 2017, White House Counselor to the President Kellyanne Conway stated, I bet it’s brand new information to people that President Obama had a 6-month ban on the Iraqi refugee program after two Iraqis came here to this country, were radicalized and they were the masterminds behind the Bowling Green massacre. Most people don’t know that because it didn’t get covered.;
 Whereas on February 19, 2017, President Donald Trump stated, We’ve allowed thousands and thousands of people into our country. And there was no way to vet those people. There was no documentation. There was no nothing.; and
 Whereas on February 19, 2017, President Donald Trump stated When WikiLeaks, which I had nothing to do with, comes out and happens to give, they’re not giving classified information.: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)it is Congress’ duty to uphold the Constitution of the United States and all of the fundamental rights, including the freedom of the press;
 (2)the President must immediately acknowledge his support of the First Amendment and express his support for United States democracy;
 (3)the United States should continue being a democracy, not an autocracy; (4)White House spokespersons should not issue fake news; and
 (5)White House spokespersons who offer alternative or inaccurate facts should retract their statements immediately.
			